AFFIRM; Opinion Filed December 21, 2018




                                                                     In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                          No. 05-18-00282-CV

     THE STATE OF TEXAS BY AND THROUGH THE CITY OF DALLAS, Appellant
                                  V.
                       DALLAS PETS ALIVE, Appellee

                                   On Appeal from the County Court at Law No. 5
                                               Dallas County, Texas
                                       Trial Court Cause No. CC-18-00590-E

                                                                OPINION
                                        Before Justices Lang, Fillmore, and Schenck
                                                Opinion by Justice Schenck
           The State of Texas by and through the City of Dallas1 appeals an order denying its plea to

the jurisdiction. In two issues, appellant urges that the trial court lacks subject-matter jurisdiction

over Dallas Pets Alive’s direct appeal of a municipal court’s order pursuant to section 822.003 of

the health and safety code. We affirm the trial court’s order.

                                                               BACKGROUND

           In late 2016, Dallas Animal Services took in a pit bull terrier-type dog, Rusty, and soon

thereafter Dallas Pets Alive (“DPA”), a non-profit animal rescue organization, accepted Rusty and

placed him in foster care. On December 16, 2017, DPA took Rusty to an adoption event held at a



      1
        Appellant’s briefing and documents at the county courts at law identify appellant as “State of Texas by and through the City of Dallas.” We
express no opinion as to whether appellant represents the State of Texas by and through the City of Dallas and hereinafter will refer to the appealing
party as “appellant.”
public park, at which Rusty bit and injured a two-year-old child. Rusty was taken to Dallas Animal

Services for a mandatory ten-day bite quarantine. After that quarantine period had expired, a City

of Dallas animal control officer signed an affidavit for probable cause requesting a warrant to seize

Rusty for causing death or serious bodily injury to a person pursuant to section 822.002 of the

health and safety code. A municipal court held a hearing to determine whether Rusty caused

serious bodily injury to a person by attacking, biting, or mauling the person. Based on the

testimony and evidence presented, the municipal court found that Rusty attacked, bit, and mauled

a minor child, resulting in serious bodily injury to the child as defined by section 822.001(2) of

the health and safety code. On January 5, 2018, pursuant to section 822.003(e) of the health and

safety code, the municipal court ordered the dog to be humanely euthanized on January 16, 2018.

       On January 10, 2018, DPA filed a notice of appeal in the county courts at law, seeking to

appeal the municipal court order. That appeal was assigned to County Court at Law No. 5. On

February 22, 2018, appellant filed a plea to the jurisdiction in County Court at Law No. 5, in which

appellant urged the county court at law lacked subject-matter jurisdiction over DPA’s appeal

because Subchapter A of Chapter 822 of the health and safety code did not contain a right of

appeal. DPA responded to appellant’s plea, urging that it had a right to appeal pursuant to both

Chapter 822 of the health and safety code and section 30.00014 of the government code, which

addresses “the right of appeal from a judgment or conviction in a municipal court of record.” On

March 9, 2018, the county court at law conducted a hearing on the plea to the jurisdiction, and

later that day issued an order denying appellant’s plea to the jurisdiction. Appellant timely

appealed that decision to this Court.

                                        STANDARD OF REVIEW

       Subject-matter jurisdiction is essential to the authority of a court to decide a case. Tex.

Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). It is never presumed and


                                                –2–
cannot be waived. Id. at 443–44. An appellate court is obligated, even sua sponte, to determine

the threshold question of jurisdiction. See Walker Sand, Inc. v. Baytown Asphalt Materials, Ltd.,

95 S.W.3d 511, 514 (Tex. App.—Houston [1st Dist.] 2002, no pet.). The existence of subject-

matter jurisdiction is a question of law that we review de novo. Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

       The construction of a statute is also a question of law we review de novo. See First Am.

Title Ins. Co. v. Combs, 258 S.W.3d 627, 631 (Tex. 2008). When interpreting a statute, we look

first to the plain meaning of the words used. Id. If the statute is clear and unambiguous, we apply

its words according to their common meaning in a way that gives effect to each word, clause, and

sentence. Id. We do not resort to extrinsic aides, such as legislative history, to interpret a clear

and unambiguous statute. Sullivan v. Abraham, 488 S.W.3d 294, 299 (Tex. 2016).

       Generally, a plea to the jurisdiction may challenge the sufficiency of the claimant’s

pleadings or the existence of necessary jurisdictional facts. City of Dallas v. E. Vill. Ass’n, 480
S.W.3d 37, 42 (Tex. App.—Dallas 2015, pet. denied). When the plea challenges the claimant’s

pleadings, we determine whether the claimant has pleaded facts that affirmatively demonstrate the

trial court’s jurisdiction, construing the pleadings liberally and in favor of the claimant. Id. When

the plea appropriately challenges jurisdictional facts, we consider evidence submitted by the

parties. Id. In performing our review, we do not look to the merits of the claimant’s case, but

consider only the pleadings and the evidence pertinent to the jurisdictional inquiry. Id. If the

jurisdictional evidence creates a fact question, then the trial court cannot grant the plea to the

jurisdiction, and the issue must be resolved by the fact finder. Id. This standard mirrors our review

of summary judgments. Id.




                                                –3–
                                           DISCUSSION

       At the trial court, DPA urged, as it continues to do so on appeal, that the county court at

law has jurisdiction to hear the appeal from the municipal court’s order under both Chapter 822 of

the health and safety code and section 30.00014(a) of the government code. Appellant claims

otherwise, arguing that neither chapter 822 nor section 30.00014(a) provides a right of appeal from

a Dallas municipal court’s determination that a dog caused death or serious bodily injury to a

person. Appellant further urges that even if there is a right to appeal pursuant to section

30.00014(a), there is no court in Dallas County that can exercise jurisdiction over such an appeal.

I.     Appeal under Chapter 822 of the Health and Safety Code

       In its first issue, appellant argues that Subchapter A of Chapter 822 of the health and safety

code does not contain a right to appeal a determination that a dog caused death or serious bodily

injury to a person. See id. §§ 822.001–.007.

       Chapter 822 of the health and safety code broadly covers topics relating to animals and is

divided into five subchapters.     See TEX. HEALTH & SAFETY CODE ANN. §§ 822.001–.116.

Subchapter A is very specific and addresses dogs that attack persons or are a danger to persons.

See id. §§ 822.001–.007. Subchapter D more broadly addresses dangerous dogs and provides for

(1) a right to appeal to a county court or a county court at law a determination a dog is dangerous

under section 822.0421 and (2) a hearing to determine whether a dog is dangerous or whether the

owner of a dangerous dog has complied with statutory requirements under section 822.0424. See

id. §§ 822.041–.0424. Both Subchapters A and D contemplate judicial proceedings related to dogs

that present a danger to people. In contrast, Subchapters B and C do not contemplate judicial




                                                –4–
proceedings,2 and Subchapter E addresses wild, not domesticated, animals. See id. §§ 822.011–

.035, .101–.116.

           Appellant acknowledges that Subchapter D provides for a right to appeal a determination

that a dog is generally dangerous, but it urges that the right of appeal it creates is limited to

proceedings citing and applying only that subchapter and may not be extended to allow for appeal

from a determination of whether a dog actually caused serious bodily injury. DPA responds that

Chapter 822 should be read in light of government code 311.021, which provides:

           In enacting a statute, it is presumed that:

           (1) compliance with the constitutions of this state and the United States is intended;

           (2) the entire statute is intended to be effective;

           (3) a just and reasonable result is intended;

           (4) a result feasible of execution is intended; and

           (5) public interest is favored over any private interest.

TEX. GOV’T CODE ANN. § 311.021.

           Both appellant and DPA point to a decision from the Tyler Court of Appeals, Hayes v.

State, in which that appellate court construed Subchapters A and D together “as a whole, not in

isolation,” and noted Texas law does not favor the forfeiture of property rights and that statutes

are to be construed in favor of the right to appeal. Hayes v. State, 518 S.W.3d 585, 590 (Tex.

App.—Tyler 2017, no pet.). The Hayes court continued to note that “section 51.001 (of the

government code) provides a right to appeal a justice court’s ruling . . . ,” and concluded that

because Subchapter A did not expressly deny or restrict a right to appeal and in light of the right

to appeal a justice court’s ruling under section 51.001, Hayes was entitled to appeal to the county



      2
        Subchapter B prohibits allowing dogs or coyotes that are a danger to animals to run at large and provides for the killing and control of dogs
or coyotes that attack animals. See HEALTH & SAFETY §§ 822.011–.013. Subchapter C provides for the registration and regulation of dogs. See
id. §§ 822.021–.035.

                                                                       –5–
court at law an order pursuant to Subchapter A. See id. at 590–91. Appellant urges that Hayes

was wrongly decided in that the appellate court should not have applied a liberal standard for

determining the right to appeal and that the right to appeal is a privilege that does not exist by

implied right. DPA urges this Court to follow Hayes in order to avoid the “great injustice” of

permitting an appeal of a determination under Subchapter D, but not under Subchapter A.

        We decline to adopt appellant’s interpretation of Chapter 822. Nor do we adopt the analysis

utilized in Hayes. Instead, because Subchapter D more broadly addresses dangerous dogs that

attack persons and cause bodily injury or cause those persons to reasonably believe the dogs will

cause bodily injury and Subchapter A more specifically addresses dogs that cause serious bodily

injury or death to persons, we conclude that Subchapter A is subsumed by Subchapter D, and

therefore, the right to appeal provided in Subchapter D applies to appeals of proceedings provided

in Subchapter A. See Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d 830, 838 (Tex. 2018)

(“When interpreting each provision, we must consider the statutory scheme as a whole.”); Cadena

Comercial USA Corp. v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 326 (Tex.

2017) (“[W]e consider the context and framework of the entire statute and meld its words into a

cohesive reflection of legislative intent.”). Our conclusion is further supported by the presumption

that a just and reasonable result is intended. See GOV’T § 311.021. Accordingly, we conclude the

appellate remedy provided in Subchapter D should be applied to Subchapter A such that the county

court at law had jurisdiction to hear the appeal of the municipal court’s decision. See HEALTH &

SAFETY § 822.0424(a) (providing for right to appeal to county court at law in which municipal

court is located).

        We overrule appellant’s first issue.




                                                –6–
II.    Appeal under Section 30.00014(a) of the Government Code

       The parties also debate whether the county court at law has jurisdiction under the general

statute section 30.00014(a) of the government code, which creates a right of appeal from any

judgment or conviction in a municipal court of record. See GOV’T § 30.00014(a). In its second

issue, appellant urges that even if section 30.00014(a) applies to appeals from a determination

under Subchapter A of Chapter 822, there is an irreconcilable conflict between that provision and

section 25.0593 of the government code, which creates county criminal courts in Dallas County

and precludes exercise of jurisdiction over civil matters. See id. §§ 25.0003(a), (c); 25.0593(a),

(m) (providing criminal jurisdiction for Dallas County criminal courts and excluding application

of section 25.0003(a) and (c) of the government code that provide for jurisdiction over civil

proceedings, respectively). Appellant points to a decision from the Fort Worth Court of Appeals

where that court construed the statute creating county criminal courts in Tarrant County as creating

an irreconcilable conflict with section 822.0421(b) of the health and safety code. See In re Loban,

243 S.W.3d 827, 830 (Tex. App.—Fort Worth 2008, no pet.) (citing HEALTH & SAFETY

§ 822.0421(b)) (providing that owner of alleged dangerous dog “may appeal the decision of the .

. . municipal court in the same manner as appeal from other cases from the . . . municipal court”

but was later amended in 2015 to provide for appeal “to a county court or county court at law in

the county in which the . . . municipal court is located”). In particular, the statute creating county

criminal courts in Tarrant County affirmatively stated that such courts cannot hear civil matters.

See GOV’T § 25.2223(a) (“A county criminal court in Tarrant County has jurisdiction over all

criminal matters and causes . . . but does not have civil jurisdiction.”).




                                                 –7–
           In view of our disposition of appellant’s first issue, we need not entertain the question of

whether section 25.0593 would likewise create a similar irreconcilable conflict with section

30.00014(a) and pretermit discussion of same.3

                                                                 CONCLUSION

           We affirm the trial court’s order denying appellant’s plea to the jurisdiction.




                                                                             /David J. Schenck/
                                                                             DAVID J. SCHENCK
                                                                             JUSTICE


Lang, J., dissenting

180282F.P05




      3
        We would also be obliged by section 311.021 of the government code to read section 30.00014(a) to avoid potentially significant
constitutional questions where the text can be so read. See GOV’T § 311.021(1); see also Stockton v. Offenbach, 336 S.W.3d 610, 618 (Tex. 2011)
(“we are obligated to avoid constitutional problems if possible”). Without deciding the issue, we note the existence of possible constitutional issues
that might arise from the provision of disparate rights to citizens based on county of residence without a reasonable basis for the classification. See,
e.g., TEX. CONST. art. I, § 3 (equal rights); Maple Run at Austin Mun. Util. Dist. v. Monaghan, 931 S.W.2d 941, 945 (Tex. 1996) (citing TEX.
CONST. art. III, § 56).

                                                                         –8–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THE STATE OF TEXAS BY AND                           On Appeal from the County Court at Law
 THROUGH THE CITY OF DALLAS,                         No. 5, Dallas County, Texas
 Appellant                                           Trial Court Cause No. CC-18-00590-E.
                                                     Opinion delivered by Justice Schenck,
 No. 05-18-00282-CV          V.                      Justices Lang and Fillmore participating.

 DALLAS PETS ALIVE, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee DALLAS PETS ALIVE recover its costs of this appeal
from appellant THE STATE OF TEXAS BY AND THROUGH THE CITY OF DALLAS.


Judgment entered this 21st day of December, 2018.




                                               –9–